Case 5:18-cv-00041-BJB-LLK Document 224 Filed 02/09/21 Page 1 of 2 PageID #: 7556




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                              CASE NO. 5:18-CV-00041-BJB-LLK

 GALE CARTER, et al.                                                                      PLAINTIFFS

 v.

 PASCHALL TRUCK LINES, INC., et al.                                                  DEFENDANTS

                                     OPINION AND ORDER

        This matter is before the Court on the motion of the Defendant Element Fleet

 Management Corp. and Element Transportation, LLC’s, (“Element’s”), attorney to withdraw as

 counsel. [DN 223]. For the reasons discussed below, the Motion is DENIED.

        Local Rule 83.6 provides three circumstances where an attorney may withdraw outside of

 the 21-day window of trial. These are:

                (a) The attorney files a motion, his or her client consents in writing,
                and another attorney enters his or her appearance; or
                (b) The attorney files a motion, certifies the motion was served on
                the client, makes a showing of good cause, and the Court consents
                to the withdrawal on whatever terms the Court chooses to impose.
                (c) In cases where an attorney seeks to be substituted for another as
                attorney of record, and both attorneys are within the same
                partnership or other legal professional association, a notice of
                substitution must be filed by the withdrawing attorney and the
                substitute attorney with an affirmative representation stating that the
                substitution is made with the client's consent; the notice may, but
                need not be, signed by the client.

        Here, where Richard L. Etter will remain as counsel to Element and the attorney filed

 their motion to withdraw, the attorney has attempted compliance with LR 83.6(a). However,

 Local Rule 83.6(a) requires “his or her client consents in writing” which has not been provided.

 Therefore, the Plaintiff has failed to meet the consent requirement of LR 83.6(a)




                                                  1
Case 5:18-cv-00041-BJB-LLK Document 224 Filed 02/09/21 Page 2 of 2 PageID #: 7557




       IT IS THEREFORE ORDERED that the Plaintiff’s Motion to Withdraw as Counsel is

 DENIED without prejudice.

       IT IS SO ORDERED.
        February 9, 2021




       C: Counsel



                                          2
